DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        HARTFORD UNDERWRITERS INSURANCE COMPANY,
                       Appellant,

                                    v.

RADIOLOGY PHYSICIAN SOLUTIONS OF FLORIDA, LLC., as assignee
                     of Helen Avello,
                        Appellee.

                              No. 4D21-1904

                              [June 16, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; John D. Fry, Judge; L.T. Case No. CON020-003317.

   Michael A. Rosenberg, Gregory Willis, and Adrianna de la Cruz-Muñoz
of Cole, Scott & Kissane, P.A., Plantation, for appellant.

  Douglas H. Stein of Douglas H. Stein, P.A., Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.